Status of Application

Acknowledgement is made of remarks filed 12/28/2020. No claims are added, canceled, or amended along with the remarks, and the claims 1-2, 4-5, and 7-15 are pending and presented for the examination.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 11/11/2020 and 12/28/2020 were filed after the mailing date of the non-final office action on 10/02/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suchanek et al (US 2007/0280877).
	Regarding claim 15, Suchanek et al teaches a shaped alpha alumina body having a loose bulk density of 0.5-1.5 g/cm3 (see Table II), a surface area of 0.04-2.2 m2/g (ibid.), and a compressive strength of up to 110 MPa (see paragraph 0109). This compressive strength is considered to correspond to the crush strength property of the instant claims, when the Suchanek alumina having the aforementioned loose bulk density and surface area properties is formed into the inventive shaped body. The overlapping range of loose bulk density renders obvious the corresponding range of instant claim 15. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	As such, the Suchanek alumina product meets the loose bulk density limitation of the instant claim 15 along with properties ii) and iv) of the claim. Each limitation of instant claim 15 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Allowable Subject Matter
6.	Claims 1-2, 4-5, and 7-14 are allowed. The prior art, either alone or in combination, fails to teach or suggest a method wherein an alumina powder is provide that either has a crystallite size of 35-190 Angstroms and a D50 size of greater than or equal to 40 microns, or that comprises a combination of a powder having a crystallite size of 35-190 Angstroms and a D50 size of greater than or equal to 40 microns and an alumina powder having a crystallite size of 300-500 Angstroms, wherein said alumina powder is milled to a D50 size of less than 40 microns, wherein the powder is fed into an agglomerator having a shaft with mixers displacing the fed powder along its length, and wherein thereinafter a liquid binder is sprayed onto the powder as it travels the length of the shaft and is thus shaped, and wherein the shaped alumina is calcined. The prior art also does not teach or suggest a shaped alumina body made by such a method and having the structural and compositional features necessarily imparted thereby, and having each property of amended claim 13. The prior art does not teach or suggest a shaped alumina having each of a loose bulk density of at least 1.20 g/ml, a surface area of less than 10 m2/g, metal impurities in a total amount of 9 ppm or less and an individual amount of 5 ppm, and a crush strength of greater than 12,000 psi.
Response to Arguments
7.	Applicant’s arguments filed 12/28/2020 have been fully considered but are not persuasive regarding instant claim 15. Applicant contends that each limitation of the shaped articles of instant 15 is not taught by the applied prior art to Suchanek et al because the loose bulk density is allegedly not taught or suggested to have a value of at least 1.20 g/ml in the shaped article. Applicant contends that it is “not to be expected” that a granule size of 1.0-1.50 mm would have a loose bulk density of 1.2 g/ml because this granule size would supposedly have a loose bulk density that is necessarily higher than that of the starting powder. Evidence is not given for this assertion, and no quantitative relationship between granule size and supposed change in the loose bulk density property is elaborated upon. As such, the mere assertion that the bulk density would be higher is not persuasive. Applicant’s disclosure in the instant Specification indicates that granules (beads) with a size of up to 2.0 mm can have loose bulk densities falling within the instant claimed range, and thus, it is not apparent why the equivalently Suchanek alumina granule would have values necessarily falling below the instant claim range. Densification by heating is taught during formation of the Suchanek granules, and there is thus no indication that density would decrease. Because a specific loose bulk density is taught by the prior art of record that falls within the instantly claimed range, and because there is no indication in said prior art to that this density decreases upon heating, applicant’s assertion that this claimed value is not to be expected is not persuasive at showing that this teaching by Suchanek should be discounted. The loose bulk density property limitation of the instant claim is therefore still considered to be met by Suchanek. 
	As such, Suchanek teaches a shaped alumina comprising a loose bulk density of at least 1.20 g/ml, a surface area of less than 10 m2/g, and a crush strength of greater than 12,000 psi. Each limitation of instant claim 15 is met by the teachings of the prior art of record, and the claim remains rejected under USC 103 as patentably indistinct. 
	Applicant’s arguments are persuasive regarding the individual and total metal impurity contents of the Suchanek shaped alumina products. It has therefore been shown that the compositional limitations required by instant claim 14 are not taught by the previously applied prior art, and the rejection of claim 14 is therefore withdrawn. Claim 15 does not require said compositional limitations because more than one of the properties ii), iii), and iv) can be met without these impurity limitations being present. The rejection of claim 15 thus remains properly applied as discussed above. 
						Conclusion
8.	Claim 15 is rejected. Claims 1-2, 4-5, and 7-14 are allowed.
9.	Applicant’s arguments are not persuasive regarding pending claim 15, and the previously issued ground of rejection is maintained for said claim. Therefore, THIS ACTION IS MADE FINAL. 
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW16 March 2021